NCM Capital Advisers, Inc Code of Ethics (Revised June 2007) The Investment Advisers Act and Investment Company Act of 1940 prohibits fraudulent activity, making statements that are not true or that are misleading or omit something that is significant in the context and engaging in manipulative practices.The Code of Ethics and Insider Trading Policies and Procedures establishes rules of conduct for persons associated with NCM Capital Advisers, Inc. (“NCMCA”), and requires compliance with federal securities laws.These rules are designed to protect the public from abusive trading practices.Management dictates that these principles be diligently implemented and monitored. The Code of Ethics imposes the following general obligations: · Information concerning the purchase and sale of securities learned in connection with an access person’s service is the property of the Adviser or employer and may not be used for personal benefit. · Fiduciary duties mandate suitable investment opportunities be presented first to the client, Adviser, or employer and should not be exercised even after full disclosure for personal benefit. · Material inside information, which includes information about NCMCA’s client securities holdings and transactions, must be kept confidential and restricts trading of such securities. · Front running, market manipulation and deceptive trading practices are abusive techniques prohibited by these procedures and may result, in fines, termination or legal actions by third parties. · Access persons (defined as: All Employees and members of their household) must obtain prior approval before purchasing securities including IPO’s and private placements, with the exception of ETF’s and mutual funds. · Access persons must not trade in securities with knowledge that the client, Adviser, Sub-Adviser or employer is considering to make a similar purchase or sale of the same securities. · Access persons shall not engage in transactions that create a conflict of interest including but not limited to inappropriately making decisions on behalf of a Fund regarding securities or private placements personally owned by the access person. · Access persons must provide an initial holdings report upon hire, submit quarterly transactions reports, and annually submit a holdings report. · Safeguarding of sensitive information. Code of Ethics Guidelines The legal definition of a security is very broad and incorporates the purchase and sale of public, private, registered and exempt from registration securities, as well as derivatives.The adherence to these guidelines, the Code of Ethics reporting and disclosure obligations, does not apply to the following: 1) The sale and purchase of open-end mutual funds including money market funds. 2) The sale and purchase of U.S. Government, U.S. Government agency securities and municipal securities in trade amounts of less than 3) Acquisitions through stock dividend plans, spin-offs or other distributions applied to all holders of the same class of securities. 4) Acquisitions through the exercise of rights issued pro rata to all holders. 5) Acquisitions through gifts or bequests. 6) Trades in REITS and variable insurance products. 7) Money market instruments. 8) Transactions in units of a unit investment trust, if the UIT is invested exclusively in unaffiliated mutual funds. 9) The sale and purchase of exchange traded funds (“ETF”). A. Requirements for personal trading by access persons.Disclosure of Holdings & Duplicate Statements and Confirmations for the purchase and sale of securities or options on securities by access persons and other employees. All employees are reminded of their fiduciary duty to the clients, and are challenged to live up, not only to the letter of the law but also to the ideals of NCMCA. To assure that abusive or unethical trading practices are not conducted by access persons, or other employees, they are required to disclose, at the point of hire or within 10 days of becoming an access person, personal securities holdings, including private placements. The holdings report must be in current within 45 days of submission.Submission of personal securities holdings is also required annually. Quarterly, access persons and other employees are required to disclose personal securities holdings, private placements holdings and to report any newly established accounts.The quarterly reporting should be submitted no later than 30 days following the end of the calendar quarter.New accounts must disclose the date and the name of the broker, dealer or bank with whom the account was established.
